MEMORANDUM **
Isaac Inocencio Santos Rodriguez, To-masa Martina Sanchez de la Rosa, and them children, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
Even construed liberally, petitioners’ pro se brief does not challenge the BIA’s dispositive determination that their motion to reopen was untimely. Petitioners therefore have waived any challenge to the BIA’s denial of their motion. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
We lack jurisdiction to review the BIA’s underlying order dismissing petitioners’ appeal from the immigration judge’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186,1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.